IN THE SUPREME COURT OF PENNSYLVANIA




                                        : No. 485
IN RE: APPOINTMENTS TO CRIMINAL
                                        :
PROCEDURAL RULES COMMITTEE              : CRIMINAL PROCEDURAL RULES
                                        :
                                        : DOCKET
                                        :
                                        :




                                     ORDER


PER CURIAM


      AND NOW, this 3rd day of February, 2017, William R. Carroll, Esquire, Somerset

County, and Aaron J. Marcus, Esquire, Philadelphia, are hereby appointed as members

of the Criminal Procedural Rules Committee for a term of three years commencing

March 1, 2017.